DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

The response filed on 09/01/2021 has been entered and made of record.
Claims 1, 6, 7, 10, 15, 16 and 19 have been amended.
Claims 5 and 14 are cancelled.
Claims 1-4, 6-13 and 15-20 are currently pending.

Response to Arguments
Applicant's arguments filed 09/01/2021 have been fully considered but are moot in view of the new ground(s) of rejection.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Langi, 759 F.2d 887, 225 USPQ645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
	A timely filed terminal disclaimer in compliance with 37 CFR 1.3211 or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(1)(1) - 706.02(1)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
	"A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Langi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). "ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the

	Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely on line using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-15 of Patent No. (US 10,299,197 B2). Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims in the present application and Patent No. (US 10,299,197 B2) both disclose the method relates to performing Wi-Fi scan to obtain information of M access points (APs), M being a positive integer. The claims recited in the instant application are narrower version of the claims recited in Patent No. (US 10,299,197 B2) (please see below the mapping of claims; the table below shows only Example of Claim 1 is anticipated by claim 1 of Patent No. (US 10,299,197 B2) 

Instant Application: 16-535847 
US Patent No.: US 10299197 B2 
1. A method for wireless fidelity (Wi-Fi) connection, comprising:
performing Wi-Fi scan to obtain information of M access points (APs), M being a
positive integer;
selecting, from the information of the M APs, information of N APs to generate a first Wi-Fi list containing the information of the N APs, the information of each of the N APs satisfying a predetermined requirement, and N being a positive integer smaller than or equal to M;
determining, according to the first Wi-Fi list, X Wi-Fi lists from historical data of Wi-Fi connection, each of the X Wi-Fi lists containing  information of an AP previously connected by a terminal,
the historical data of Wi-Fi connection containing Y Wi-Fi lists, Y being a positive integer, and X being a positive integer smaller than or equal to M; 
extracting information of Z APs from the X Wi-Fi lists, the information of each of the Z APs comprising information indicative of whether the AP is in a hidden state or a non-hidden state;
adding the information of the Z APs to the first Wi-Fi list to obtain a second Wi-Fi list; and
displaying the second Wi-Fi list on a mobile terminal.








10. A terminal, comprising:
at least one processor; and
a computer readable memory, coupled to the at least one processor and storing at least one computer executable instruction therein, which when executed by the at least one processor,
causes the at least one processor to carry out actions, comprising:
performing Wi-Fi scan to obtain information of M access points (APs), M being a positive integer;
selecting, from the information of the M APs, information of N APs to generate a first Wi-Fi list containing the information of the N APs, the information of each of the N APs satisfying a predetermined requirement, and N being a positive integer smaller than or equal to M;
determining, according to the first Wi-Fi list, X Wi-Fi lists from historical data of Wi-Fi connection, each of X Wi-Fi lists containing  information of an AP previously connected by the terminal, the historical data of Wi-Fi connection containing Y Wi-Fi lists, Y being a positive integer, and X being a positive integer smaller than or equal to M; 
extracting information of Z APs from the X Wi-Fi lists, the information of each of the Z APs comprising information indicative of whether the AP is in a hidden state or a non-hidden state;
adding the information of the Z APs to the first Wi-Fi list to obtain a second Wi-Fi list; and
displaying the second Wi-Fi list on a mobile terminal.








19. A non-transitory computer-readable storage medium storing at least one computer program which, when executed by at least one processor, causes the at least one processor to 
carry out actions, comprising:
performing Wi-Fi scan to obtain information of M access points (APs), M being a 
positive integer;
selecting, from the information of the M APs, information of N APs, the information of 
each of the N APs satisfying a predetermined requirement, and N being a positive integer smaller
than or equal to M;
determining, from historical data of Wi-Fi connection, information of a plurality of
candidate APs by comparing the information of the N APs with the historical data of Wi-Fi
connection, each of the plurality of candidate APs being able to be connected by a terminal in
current environment; and
displaying the information of the plurality of candidate APs and the information of the N APs on the terminal for selection, wherein the information of each of the plurality of candidate APs comprises information indicative of whether the AP is in a hidden state or a non-hidden state.

A Wireless Fidelity (Wi-Fi) connection method, applied to a mobile terminal, the method comprising:
performing Wi-Fi scanning to obtain Access Point (AP) information of M APs, where M is a positive integer;
selecting, from the AP information of the M APs, the
AP information of N APs, of which signal strengths are
higher than a first preset threshold value, to generate a
target Wi-Fi list, where N is a positive integer less than
or equal to M;
determining X Wi-Fi lists from historical Wi-Fi connection data according to the target Wi-Fi list, each Wi-Fi list of the X Wi-Fi lists being a Wi-Fi list of APs which have never been successfully accessed, the historical Wi-Fi connection data comprising Y Wi-Fi lists, where
Y is a positive integer and X is a positive integer less
than or equal to Y; and
selecting at least one Service Set Identifier (SSID) or
Basic Service Set Identifier (BSSID) in the X Wi-Fi
lists to perform Wi-Fi scanning.












6. A mobile terminal, comprising:
a processor; and
a memory,
wherein the processor calls codes or instructions in the memory to execute a Wireless Fidelity (Wi-Fi) connection method, the method comprising:
performing Wireless Fidelity (Wi-Fi) scanning to obtain Access Point (AP) information of M APs, where M is a positive integer;
selecting, from the AP information of the M APs, the AP information of N APs, of which signal strengths are
higher than a first preset threshold value, to generate a
target Wi-Fi list, where N is a positive integer less than
or equal to M;
determining X Wi-Fi lists from historical Wi-Fi connection data according to the target Wi-Fi list, each Wi-Fi list of the X Wi-Fi lists being a Wi-Fi list of APs which have never been successfully accessed, the historical Wi-Fi connection data comprising Y Wi-Fi lists, where Y is a positive integer and X is a positive integer less than or equal to Y; and
selecting at least one Service Set Identifier (SSID) or
Basic Service Set Identifier (BSSID) in the X Wi-Fi
lists to perform Wi-Fi scanning.














11. A non-transitory computer readable storage medium, storing instructions, which, when executed by a processor, cause the processor to execute a Wireless Fidelity (Wi-Fi) connection method, the method comprising:
performing Wi-Fi scanning to obtain Access Point (AP) information of M APs, where M is a positive integer;
selecting, from the AP information of the M APs, the AP information of N APs, of which signal strengths are
higher than a first preset threshold value, to generate a
target Wi-Fi list, where N is a positive integer less than
or equal to M;
determining X Wi-Fi lists from historical Wi-Fi connection data according to the target Wi-Fi list, each Wi-Fi list of the X Wi-Fi lists being a Wi-Fi list of APs which have never been successfully accessed, the historical Wi-Fi connection data comprising Y Wi-Fi lists, where Y is a positive integer and X is a positive integer less than or equal to Y; and
selecting at least one Service Set Identifier (SSID) or
Basic Service Set Identifier (BSSID) in the X Wi-Fi
the lists to perform Wi-Fi scanning.



As seen from the mapping above the US Patent No.: US 10,299,197 B2 discloses all the limitations of the independent claims of the present application. Claims 1-5 is a method claim which is similar to a method claims 1-9 of the application respectively. 
This is a nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Austin et al. [hereinafter as Austin], US 2011/0286437 A1 in view of Yepez et al. [hereinafter as Yepez], US 2010/0309815 A1.
Regarding claim 1, Austin discloses wherein s method for wireless fidelity (Wi-Fi) connection (Fig.1A-B [0043], method for Wi-Fi connection of mobile device 101), comprising:
performing Wi-Fi scan to obtain information of M access points (APs), M being a positive integer (Fig.1A-B&6 [0067], Wi-Fi access points are scanned for = M APs, NIC 109 of the mobile device 101 is performing Wi-Fi scan to obtain information of M access points (Aps), M being a positive integer for more than one access point for all scanned); 
M APs, information of N APs to generate a first Wi-Fi list containing the information of the N APs, the information of each of the N APs satisfying a predetermined requirement, and N being a positive integer smaller than or equal to M (Fig.1A-B&6 [0067], any found are collected = N APs and added to a found list = first Wi-Fi list (i.e., selecting information of N APs from the information of the M APs) to a found list = first Wi-Fi list containing the information of the N APs; Fig.6-10 [0063], selecting information of N APs from the information of the M APs (e.g., scans for available access points) when the mobile device determines whether any of the available access points match a list of access points for the service provider of the mobile device = N APs to generate a first Wi-Fi list containing the information of the N APs satisfying the captured available access points (i.e., predetermined requirement));
determining, according to the first Wi-Fi list, X Wi-Fi lists from historical data of Wi-Fi connection, each of the X Wi-Fi lists containing information of an AP previously connected by a terminal, the historical data of Wi-Fi connection containing Y Wi-Fi lists, Y being a positive integer, and X being a positive integer smaller than or equal to M (Fig.1A-B&6 [0067], the list of detected access points or added to a found list/ the first Wi-Fi list is compared with an existing list (historical data) to determine if any of the access points are preferred S984 = (X Wi-Fi list), any of the access points are preferred S984 which is containing information of the access point from the existing list (historical data) meaning the AP previously connected by a mobile device terminal, the historical data of Wi-Fi connection containing Y Wi-Fi list, Y being a positive integer, and X being a positive integer smaller than or equal to M); 
X Wi-Fi lists (Fig.1A-B&6 [0067], the mobile device ranks (i.e., extracting information of Z APs) access points from a match or matches and found of preferred APs S984/ X Wi-Fi list and passes the list).  
	However, Austin does not explicitly discloses wherein the information of each of the Z APs comprising information indicative of whether the AP is in a hidden state or a non-hidden state; adding the information of the Z APs to the first Wi-Fi list to obtain a second Wi-Fi list; and displaying the second Wi-Fi list on a mobile terminal.
	In the same field of endeavor, Yepez teaches wherein the information of each of the Z APs comprising information indicative of whether the AP is in a hidden state or a non-hidden state (Fig.1-3 [0032], the dwell time/information of each WAP/ Z APs comprising information indicative of whether the AP is a hidden access point or a known /non-hidden AP and Fig.1-2&4 [0037], the information (e.g., SSID) indicating whether the AP is in a hidden state or a non-hidden state and Fig.5 [0043], the information of no service set identifier (SSID) indicative of whether the AP is in a hidden candidate network and Fig.1-2&6 [0045], the information of each of the WAP/ Z APs comprising service set identifier (SSID)/information indicating whether the AP is the hidden access points or a non-hidden access points); adding the information of the Z APs to the first Wi-Fi list to obtain a second Wi-Fi list (Fig.1-2&4 [0037], adding the information of hidden access points from directed scan 407 (i.e., Z APs) to the list of available access points/the first Wi-Fi list to obtain a second Wi-Fi list); and displaying the second Wi-Fi list on a mobile terminal (Fig.1-2&7 [0050]-[0051], display device 713 is displaying the second Wi-Fi list on a device 101/mobile terminal and Fig.1-2&8 [0053]-[0054], display device 807 is displaying the second Wi-Fi list on a device 101/mobile terminal).
. (Yepez, Fig.1-2 [0007], Fig.1-3 [0032], Fig.1-2&4 [0037], Fig.1-2&6 [0045], Fig.1-2&7 [0050]-[0051] and Fig.1-2&8 [0053]-[0054])
	
Regarding claim 2, Austin and Yepez discloses all the elements of claim 1 as stated above wherein Austin further discloses selecting, from the information of the M APs, the information of the N APs comprises:
obtaining a signal strength value of each of the M APs from the information of the M APs to obtain M signal strength values (Fig.1A-B [0045]-[0047], selecting/detecting information of N APs comprises obtaining a signal strength value of each of the Wi-Fi access points M APs from the information of the M APs to obtain M signal strength values and Fig.4 [0059], obtaining a signal strength, a timing and a certain amount of noise with the signal such as SNIR from the information of the M APs); and
selecting, from the M signal strength values, N signal strength values each higher than a first preset threshold, and obtaining the information of the N APs each corresponding to one of the N signal strength values (Fig.16 [0079], selecting N signal strength values (received signal strength indication RSSI) each higher than a first preset threshold, and obtaining the information of the N APs each corresponding to one of the N signal strength values and Fig.13-16 [0074]-[0075], the ranking of RSSI comparing with a threshold value n).

Regarding claim 3, Austin and Yepez discloses all the elements of claim 1 as stated above wherein Austin further discloses selecting, from the information of the M APs, the information of the N APs comprises:
determining a distance between each of the M APs and the terminal to obtain M distances (Fig.16 [0079], determining a distance between each of the M APs and the mobile device to obtain M distances); and
selecting, from the M distances, N distances each smaller than a preset distance threshold, and obtaining the information of the N APs each corresponding to one of the N distances (Fig.16 [0079], selecting N distances each smaller than a predetermined distance threshold, and obtaining the information of the N APs each corresponding to one of the N distances).

Regarding claim 4, Austin and Yepez discloses all the elements of claim 1 as stated above wherein Austin further discloses determining, according to the first Wi-Fi list, the X Wi-Fi lists from the historical data of Wi-Fi connection comprises:
determining a similarity value between the first Wi-Fi list and each of the Y Wi-Fi lists to obtain Y similarity values (Fig.17A-B [0082]-[0084], determining a similarity value (e.g., falling within a range) between the first Wi-Fi list and each of the Y Wi-Fi lists to obtain Y similarity values); and
selecting, from the Y similarity values, X similarity values each larger than a second preset threshold, and obtaining the X Wi-Fi lists each corresponding to one of the X similarity values (Fig.17A-B [0082]-[0084], selecting X similarity values (e.g., falling within a range) each larger than a second preset threshold (e.g., not falling within a range), and obtaining the X Wi-Fi lists each corresponding to one of the X similarity values).

Regarding claim 6, Austin and Yepez discloses all the elements of claim 1 as stated above wherein Austin further discloses extracting the information of the Z APs from the X Wi-Fi lists comprises:
obtaining all APs in the X Wi-Fi lists (Fig.20 [0090], obtaining all APs in the X Wi-Fi lists); 
performing a deduplicating operation on the all APs to obtain the Z APs (Fig.17A-B [0080]-[0081], performing a matching (i.e., deduplicating) operation on the all APs to obtain the Z APs and Fig.20 [0090]-[0091], performing a deduplicating operation on the all APs to obtain the Z APs); and
(Fig.21 [0092]-[0093], obtaining the information of the Z APs).

Regarding claim 7, Austin and Yepez discloses all the elements of claim 1 as stated above wherein Austin further discloses selecting at least one AP from the second Wi-Fi list (Fig.23 [0095], selecting at least one AP from the second Wi-Fi list); and
performing another Wi-Fi scan according to information of the at least one AP (Fig.24 [0096], performing another Wi-Fi scan according to information of the at least one AP).

Regarding claim 8, Austin and Yepez discloses all the elements of claim 7 as stated above wherein Austin further discloses performing the another Wi-Fi scan according to a service set identifier (SSID) and an encryption scheme of at the at least one AP (Fig.6-10 [0063], performing the another Wi-Fi scan according to a service set identifier (SSID), MAC address, Wi-Fi RSSI etc. and an encryption scheme of at the at least one AP).

Regarding claim 9, Austin and Yepez discloses all the elements of claim 7 as stated above wherein Austin further discloses performing the another Wi-Fi scan according to a basic service set identifier (BSSID) of the at least one AP (Fig.8-9 [0066], performing the another Wi-Fi scan according to a basic service set identifier (BSSID) of the at least one AP).

Regarding claim 10, Austin discloses wherein a terminal (Fig.1A-B [0043], mobile device 101), comprising:
at least one processor (Fig.1A-B [0037]-[0038], at least one processor); and
a computer readable memory, coupled to the at least one processor and storing at least one computer executable instruction therein, which when executed by the at least one processor (Fig.1A-B [0037]-[0038], computer program which, when executed by at least one processor and Fig.1A-B [0043], computer-readable storage medium coupled to the at least one processor and storing at least one computer program which, when executed by at least one processor),
causes the at least one processor to carry out actions (Fig.1A-B [0037]-[0038], causes the at least one processor to carry out actions), comprising:
performing Wi-Fi scan to obtain information of M access points (APs), M being a
positive integer (Fig.1A-B&6 [0067], Wi-Fi access points are scanned for = M APs, NIC 109 of the mobile device 101 is performing Wi-Fi scan to obtain information of M access points (APs), M being a positive integer for more than one access point for all scanned);
selecting, from the information of the M APs, information of N APs to generate a first Wi-Fi list containing the information of the N APs, the information of each of the N APs satisfying a predetermined requirement, and N being a positive integer smaller than or equal to M (Fig.1A-B&6 [0067], any found are collected = N APs and added to a found list = first Wi-Fi list (i.e., selecting information of N APs from the information of the M APs) to a found list = first Wi-Fi list containing the information of the N APs; Fig.6-10 [0063], selecting information of N APs from the information of the M APs (e.g., scans for available access points) when the mobile device determines whether any of the available access points match a list of access points for the service provider of the mobile device = N APs to generate a first Wi-Fi list containing the information of the N APs satisfying the captured available access points (i.e., predetermined requirement));
determining, according to the first Wi-Fi list, X Wi-Fi lists from historical data of Wi-Fi connection, each of the X Wi-Fi lists containing information of an AP previously connected by the terminal, the historical data of Wi-Fi connection containing Y Wi-Fi lists, Y being a positive integer, and X being a positive integer smaller than or equal to M (Fig.1A-B&6 [0067], the list of detected access points or added to a found list/ the first Wi-Fi list is compared with an existing list (historical data) to determine if any of the access points are preferred S984 = (X Wi-Fi list), any of the access points are preferred S984 which is containing information of the access point from the existing list (historical data) meaning the AP previously connected by the mobile device terminal, the historical data of Wi-Fi connection containing Y Wi-Fi list, Y being a positive integer, and X being a positive integer smaller than or equal to M); 
extracting information of Z APs from the X Wi-Fi lists (Fig.1A-B&6 [0067], the mobile device ranks (i.e., extracting information of Z APs) access points from a match or matches and found of preferred APs S984/ X Wi-Fi list and passes the list). 
	However, Austin does not explicitly discloses wherein the information of each of the Z APs comprising information indicative of whether the AP is in a hidden state or a non-hidden state; adding the information of the Z APs to the first Wi-Fi list to obtain a second Wi-Fi list; and displaying the second Wi-Fi list on the terminal.
	In the same field of endeavor, Yepez teaches wherein the information of each of the Z APs comprising information indicative of whether the AP is in a hidden state or a (Fig.1-3 [0032], the dwell time/information of each WAP/ Z APs comprising information indicative of whether the AP is a hidden access point or a known /non-hidden AP and Fig.1-2&4 [0037], the information (e.g., SSID) indicating whether the AP is in a hidden state or a non-hidden state and Fig.5 [0043], the information of no service set identifier (SSID) indicative of whether the AP is in a hidden candidate network and Fig.1-2&6 [0045], the information of each of the WAP/ Z APs comprising service set identifier (SSID)/ information indicating whether the AP is the hidden access points or a non-hidden access points);
adding the information of the Z APs to the first Wi-Fi list to obtain a second Wi-Fi list (Fig.1-2&4 [0037], adding the information of hidden access points from directed scan 407 (i.e., Z APs) to the list of available access points/the first Wi-Fi list to obtain a second Wi-Fi list); and
displaying the second Wi-Fi list on the terminal (Fig.1-2&7 [0050]-[0051], display device 713 is displaying the second Wi-Fi list on a device 101/mobile terminal and Fig.1-2&8 [0053]-[0054], display device 807 is displaying the second Wi-Fi list on a device 101/mobile terminal).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Austin to incorporate the teaching of Yepez in order to provide telephone functionality of a visual user interface.                                    	                                                        	It would have been beneficial to determine whether the previously connected network was a hidden network. If the previously connected network was hidden, device 101 performs a directed scan 407 to determine if one of the hidden networks detected . (Yepez, Fig.1-2 [0007], Fig.1-3 [0032], Fig.1-2&4 [0037], Fig.1-2&6 [0045], Fig.1-2&7 [0050]-[0051] and Fig.1-2&8 [0053]-[0054])

Regarding claim 11, Austin and Yepez discloses all the elements of claim 10 as stated above wherein Austin further discloses the at least one processor carrying out the action of selecting, from the information of the M APs, the information of the N APs is caused to carry out actions, comprising:
obtaining a signal strength value of each of the M APs from the information of the M APs to obtain M signal strength values (Fig.1A-B [0045]-[0047], selecting/detecting information of N APs comprises obtaining a signal strength value of each of the Wi-Fi access points M APs from the information of the M APs to obtain M signal strength values and Fig.4 [0059], obtaining a signal strength, a timing and a certain amount of noise with the signal such as SNIR from the information of the M APs); and
selecting, from the M signal strength values, N signal strength values each higher than a first preset threshold, and obtaining the information of the N APs each corresponding to one of the N signal strength values (Fig.16 [0079], selecting N signal strength values (received signal strength indication RSSI) each higher than a first preset threshold, and obtaining the information of the N APs each corresponding to one of the N signal strength values and Fig.13-16 [0074]-[0075], the ranking of RSSI comparing with a threshold value n).

Regarding claim 12, Austin and Yepez discloses all the elements of claim 10 as stated above wherein Austin further discloses the at least one processor carrying out the action of selecting, from the information of the M APs, the information of the N APs is caused to carry out actions, comprising:
determining a distance between each of the M APs and the terminal to obtain M distances (Fig.16 [0079], determining a distance between each of the M APs and the mobile device to obtain M distances); and
selecting, from the M distances, N distances each smaller than a preset distance threshold, and obtaining the information of the N APs each corresponding to one of the N distances (Fig.16 [0079], selecting N distances each smaller than a predetermined distance threshold, and obtaining the information of the N APs each corresponding to one of the N distances).

Regarding claim 13, Austin and Yepez discloses all the elements of claim 10 as stated above wherein Austin further discloses the at least one processor carrying out the action of determining, according to the first Wi-Fi list, the X Wi-Fi lists from the historical data of Wi-Fi connection is caused to carry out actions, comprising:
determining a similarity value between the first Wi-Fi list and each of the Y Wi-Fi lists to
Y similarity values (Fig.17A-B [0082]-[0084], determining a similarity value (e.g., falling within a range) between the first Wi-Fi list and each of the Y Wi-Fi lists to obtain Y similarity values); and
selecting, from the Y similarity values, X similarity values each larger than a second
preset threshold, and obtaining the X Wi-Fi lists each corresponding to one of the X similarity values (Fig.17A-B [0082]-[0084], selecting X similarity values (e.g., falling within a range) each larger than a second preset threshold (e.g., not falling within a range), and obtaining the X Wi-Fi lists each corresponding to one of the X similarity values).

Regarding claim 15, Austin and Yepez discloses all the elements of claim 10 as stated above wherein Austin further discloses the at least one processor carrying out the action of extracting the information of the Z APs from the X Wi-Fi lists is caused to carry out actions, comprising:
obtaining all APs in the X Wi-Fi lists (Fig.20 [0090], obtaining all APs in the X Wi-Fi lists);
performing a deduplicating operation on the all APs to obtain the Z APs (Fig.17A-B [0080]-[0081], performing a matching (i.e., deduplicating) operation on the all APs to obtain the Z APs and Fig.20 [0090]-[0091], performing a deduplicating operation on the all APs to obtain the Z APs); and
obtaining the information of the Z APs (Fig.21 [0092]-[0093], obtaining the information of the Z APs).

Regarding claim 16, Austin and Yepez discloses all the elements of claim 10 as stated above wherein Austin further discloses the at least one computer executable instruction further causes the at least one processor to carry out actions, comprising:
selecting at least one AP from the second Wi-Fi list (Fig.23 [0095], selecting at least one AP from the second Wi-Fi list); and
performing another Wi-Fi scan according to information of the at least one AP (Fig.24 [0096], performing another Wi-Fi scan according to information of the at least one AP).

Regarding claim 17, Austin and Yepez discloses all the elements of claim 16 as stated above wherein Austin further discloses the at least one processor caused to carry out the action of performing the another Wi-Fi scan according to information of the at least one AP is caused to carry out an action, comprising:
performing the another Wi-Fi scan according to a service set identifier (SSID) and an
encryption scheme of at the at least one AP (Fig.6-10 [0063], performing the another Wi-Fi scan according to a service set identifier (SSID), MAC address, Wi-Fi RSSI etc. and an encryption scheme of at the at least one AP).

Regarding claim 18, Austin and Yepez discloses all the elements of claim 16 as stated above wherein Austin further discloses the at least one processor caused to carry out the action of performing the another Wi-Fi scan according to information of the at least one AP is caused to carry out an action, comprising:
performing the another Wi-Fi scan according to a basic service set identifier (BSSID) of the at least one AP (Fig.8-9 [0066], performing the another Wi-Fi scan according to a basic service set identifier (BSSID) of the at least one AP).

Regarding claim 19, Austin discloses wherein a non-transitory computer-readable storage medium storing at least one computer program which, when executed by at least one processor (Fig.1A-B [0037]-[0038], computer program which, when executed by at least one processor and Fig.1A-B [0043], computer-readable storage medium storing at least one computer program which, when executed by at least one processor), causes the at least one processor to carry out actions (Fig.1A-B [0037]-[0038], causes the at least one processor to carry out actions), comprising:
performing Wi-Fi scan to obtain information of M access points (APs), M being a positive integer (Fig.1A-B&6 [0067], Wi-Fi access points are scanned for = M APs, NIC 109 of the mobile device 101 is performing Wi-Fi scan to obtain information of M access points (Aps), M being a positive integer for more than one access point for all scanned);
selecting, from the information of the M APs, information of N APs, the information of
each of the N APs satisfying a predetermined requirement, and N being a positive integer smaller than or equal to M (Fig.1A-B&6 [0067], any found are collected = N APs and added to a found list = first Wi-Fi list (i.e., selecting information of N APs from the information of the M APs) to a found list = first Wi-Fi list; Fig.6-10 [0063], selecting information of N APs from the information of the M APs (e.g., scans for available access points) when the mobile device determines whether any of the available access points match a list of access points for the service provider of the mobile device = N APs to generate a first Wi-Fi list satisfying the captured available access points (i.e., predetermined requirement));
N APs with the historical data of Wi-Fi connection, each of the plurality of candidate APs being able to be connected by a terminal in current environment (Fig.1A-B&6 [0067], the list of detected access points or added to a found list/ the first Si-Fi list is compared with an existing list (historical data) to determine if any of the access points are preferred S984 = (X Wi-Fi list), any of the access points are preferred S984 which is the access point from the existing list (historical data) meaning the AP previously connected by a mobile device terminal, the historical data of Wi-Fi connection containing Y Wi-Fi list, Y being a positive integer, and X being a positive integer smaller than or equal to M); and
displaying the information of the plurality of candidate APs and the information of the N APs on the terminal for selection (Fig.1A-B&6 [0067], the mobile device ranks (i.e., updating the APs) access points according to a match or matches and found of preferred AP S984/ X Wi-Fi list and passes the list).
	However, Austin does not explicitly discloses wherein the information of each of the plurality of candidate APs comprises information indicative of whether the AP is in a hidden state or a non-hidden state.
	In the same field of endeavor, Yepez teaches wherein the information of each of the plurality of candidate APs comprises information indicative of whether the AP is in a hidden state or a non-hidden state (Fig.1-3 [0032], the dwell time/information of each of the plurality of WAP/Z APs comprising information indicative of whether the AP is a hidden access point or a known /non-hidden AP and Fig.1-2&4 [0037], the plurality of access points comprises the information (e.g., SSID) indicating whether the AP is in a hidden state or a non-hidden state and Fig.5 [0043], the information of no SSID indicative of whether the AP is in a hidden candidate network and Fig.1-2&6 [0045], the information of each of the WAP/Z APs comprising service set identifier (SSID)/ information indicating whether the AP is the hidden access points or a non-hidden access points).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Austin to incorporate the teaching of Yepez in order to provide telephone functionality of a visual user interface.                                    	                                                        	It would have been beneficial to determine whether the previously connected network was a hidden network. If the previously connected network was hidden, device 101 performs a directed scan 407 to determine if one of the hidden networks detected during the broadcast scan is the previously connected hidden network information from directed scan 407 is added to the list of available access points. That is, the directed scan 407 may identify an available hidden network that is not the previously connected hidden network. Rather than discard this information, it is incorporated into the description of the available hidden network in the list of available access points as taught by Yepez to have incorporated in the system of Austin to provide the most preferred access point selection from the sorted list. (Yepez, Fig.1-2 [0007], Fig.1-3 [0032], Fig.1-2&4 [0037], Fig. 1-2&6 [0045], Fig.1-2&7 [0050]-[0051] and Fig.1-2&8 [0053]-[0054])
	
Regarding claim 20, Austin and Yepez discloses all the elements of claim 19 as stated above wherein Austin further discloses the at least one computer program is further executed by the at least one processor to carry out actions, comprising:
selecting at least one AP from the plurality of candidate APs and the N APs (Fig.23 [0095], selecting at least one AP from the plurality of candidate APs and the N APs); and performing another Wi-Fi scan according to information of the at least one AP (Fig.24 [0096], performing another Wi-Fi scan according to information of the at least one AP).



Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANNEILIAN LALCHINTHANG whose telephone number is (571)272-6859.  The examiner can normally be reached on Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/V.L/Examiner, Art Unit 2414                                                                                                                                                                                                        

/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414